Citation Nr: 0922597	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran claims that he sustained hearing loss in service 
and that it has become worse over the years.  He states that 
he slept next to the engine room while on a troop ship, and 
that his hearing diminished for about 3 days.  He was told by 
a corpsman that his hearing would come back.  

The Veteran told a VA audiologist in March 2006 that he had 
had noise exposure in and after service.  In service, it had 
been on the firing range and from trucks.  Post-service, he 
had been a diesel truck driver.  The audiologist found that 
he had sensorineural hearing loss of each ear, and that his 
audiometric results were consistent with aging and noise-
induced cochlear pathology.  The audiologist indicated that 
no prior test results were available for comparison, and that 
the Veteran's military noise exposure was more likely than 
not a contributing factor to his hearing impairment.

In May 2007, the audiology department of the Veteran's union 
health plan indicated that the Veteran had been seen for high 
frequency sensorineural hearing loss in March 1988.  

The circumstances of this case require a VA examination.  
38 C.F.R. § 3.159 indicates to provide an examination when 
the evidence is not sufficient to decide the claim but 
contains competent evidence of a current diagnosed disability 
and indicates that the claimed disability may be associated 
with an in-service disease or injury.  Beforehand, however, 
additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
medical care providers that treated him 
for hearing loss from 1953 to present, 
including the provider that treated him 
in 1988.  Make arrangements to obtain 
all records that he adequately 
identifies.

2.  Thereafter, schedule the Veteran 
for an appropriate VA examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

After reviewing the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a probability of at least 50 
percent) that the Veteran's current 
hearing loss had its onset during 
active service or is related to any in-
service disease, event, or injury, 
including noise exposure.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, again consider the 
Veteran's pending claim in light of all 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


